Title: From George Washington to Major General Stirling, 14 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Head Quarters West Point 14th Sepr 1779.
        
        Your removal from Ramapough to your present position was on account of the Arrival of the enemy’s reinforcement—but that having been found from its numbers, and their situation in respect to health, inadequate to an attempt upon these posts, I think you may with safety return to your old ground near Sufferans. This you will do immediately afte the Receipt of this. I have another Reason for this move—which is—that a Report, by several channels, has announced a french fleet of Men of War and transports standing for this Coast. I have it not officially, but we ought to be prepared for a co operation—especially when we can make the necessary dispositions without deranging our general plan. I would wish your Lordship therefore to hold your division in the most perfect readiness, and upon receiving certain intelligence that a french fleet has arrived, without waiting further orders from me, move down and take such a position, as will enable you to intercept the Garrison of Stoney point, should circumstances render it necessary for them to make their retreat by land upon this side the River. Should you move on this account, you are to inform me of it.
        I must request your Lordship to keep this matter a profound secret. Should the report of the Fleet turn out to be true, the less the enemy are apprized, the more will be their confusion and derangement upon its arrival—If there should be nothing in it, we should appear ridiculous to have made preparations without reason.
        Be pleased to direct a Feild officer and two good Captains to repair to Morris Town ⟨to⟩ hold a Court of Enquiry upon some matter respecting the conduct of Colo. Abeel D.Q.M.G. Genl Greene will furnish your Lordship w⟨ith⟩ the subject of the enquiry and the necessary papers. The reason for holding the Court at Morristown is that most of the Witnesses are at that place and in the Neighbourhood and cannot be conveniently collected elsewhere. I am &c.
      